Citation Nr: 0816818	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-21 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, diagnosed as a lumbar strain.

2.  Entitlement to service connection for a right disorder, 
diagnosed as right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1973 until March 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript of that proceeding 
is associated with the claims file.  


FINDINGS OF FACT

1.  No abnormalities of the low back or right knee were noted 
at the veteran's enlistment examination in March 1973, and 
the presumption of soundness applies.  

2.  The service medical records show treatment for low back 
and right knee complaints but do not demonstrate that chronic 
disability was incurred in service; the separation 
examination showed normal findings.

3.  Following active service, treatment for low back and 
right knee disorders is not shown for over 20 years; no 
competent evidence causally relates the current disorders to 
active service.




CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as lumbar strain, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A right knee disorder, diagnosed as right knee 
osteoarthritis, was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a low back disorder and for a right knee disorder.  As he 
stated at his March 2008 hearing before the undersigned, he 
injured his back when he fell off a truck in service.  He 
fell 6 feet and landed on his back on rocky terrain.  He 
further stated that he received treatment for his injury at a 
base hospital at Ft. Riley, Kansas.  He added that after this 
fall he continued to have intermittent back problems 
throughout his active service and that he still had symptoms 
upon separation.  

With respect to his right knee claim, the veteran stated at 
his March 2008 hearing that he was injured during active 
service when he slipped and fell down a flight of stairs.  He 
landed on his right knee.  He remarked that, following that 
incident, his right knee continued to bother him, during 
service and thereafter.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence or aggravation, the 
Board must first determine whether a disability existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Here, with respect to the right knee claim, an August 1973 
service medical record indicated that the veteran was in an 
accident prior to active service.  Moreover, at his March 
2008 videoconference hearing he testified that he had injured 
his right knee in an accident at the age of 12 or 13.  
Specifically, he was hit by a motor vehicle while riding a 
bicycle.  However, his enlistment examination in March 1973 
showed normal findings, triggering the presumption of 
soundness.  

Moreover, the August 1973 treatment report is not deemed to 
be clear and unmistakable evidence demonstrating that a 
chronic right knee injury or disease pre-existed active 
service.  Indeed, the veteran also stated at his March 2008 
hearing that, following the accident he did not have further 
problems with his right knee, and that he was able to perform 
physical work without difficulty.  

Accordingly, the presumption of soundness remains in intact.  
Thus, as to both claims, the appropriate question for 
consideration is whether a disability was incurred in, rather 
than aggravated by, active service.  

The service medical records reveal treatment both for the low 
back and the right knee.  Low back complaints were noted in 
May 1973, January 1974, and February 1975.  Right knee 
treatment is seen from April 1973 to September 1973.  One 
such record indicates that the veteran struck his right knee 
in a motor vehicle accident at Ft. Polk in May 1973.  

Subsequent service medical records in March 1974 again note 
right knee complaints, indicating that the veteran had struck 
his knee on a stair railing.  The remainder of the service 
medical records showed no complaints or treatment related to 
either the low back or the right knee, and separation 
examination in February 1975 revealed normal musculoskeletal 
findings.

Based on the absence of in-service complaints from March 1974 
onward, and the normal separation examination, the Board 
concludes that the low back and right knee problems treated 
during service represented acute and transitory conditions 
that resolved without residual prior to separation from 
active service.  In so finding, a January 1974 clinical 
record noted "chronic low back pain."  However, that note 
reflected the veteran's subjective complaint rather than an 
objective diagnosis.  The listed diagnosis was low back pain 
of unknown etiology.  

In any event, even if the veteran was diagnosed with 
"chronic" low back pain, the evidence would still need to 
show a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  See 38 
C.F.R. § 3.303(b) (2007).

Again, the Board has determined that, despite the in-service 
low back and right knee complaints, there is no demonstration 
that chronic disabilities were incurred in-service.  In 
addition to the normal separation examination, this 
conclusion is supported by the post-service treatment 
records.  Specifically, the records fail to reveal low back 
treatment until 2001 and are silent regarding right knee 
complaints until a VA examination in July 2004.  

Thus, post-service treatment for the claimed disabilities is 
not shown until over two decades following discharge from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, continuity of symptomatology is 
not established through the veteran's testimonial evidence.  
As previously noted, at his March 2008 hearing, he endorsed a 
history of continuous low back and right knee symptomatology 
dating back to active service.  However, post-service 
treatment records do not show a reported history of low back 
or right knee problems.  

In fact, regarding the lumbar spine, a private November 2001 
treatment record contained the veteran's statements that his 
low back pain had begun only one week earlier.  Moreover, 
such treatment reports for back pain did not contain any 
statements about a right knee disorder.  

Overall, then, the Board finds that the absence of documented 
complaints or treatment for several years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Furthermore, the evidence of record does not contain a 
competent opinion causally relating the current low back and 
right knee disorders to active service.  The veteran believes 
that his current disorders are causally related to active 
service, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether service connection is 
warranted on a presumptive basis.  In this regard, VA 
examination in July 2004 showed a diagnosis of right knee 
osteoarthritis.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   

The Board acknowledges that an August 1973 service medical 
record indicates questionable osteoarthritis of the right 
knee.  However, a September 1973 service medical record 
indicates that x-rays were unremarkable.  No other evidence 
of record shows any clinical manifestations of right knee 
arthritis within the applicable time period.  Therefore, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, the competent evidence does not demonstrate that 
current low back and right knee disorders are causally 
related to active service.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2004 and May 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the veteran was afforded a VA 
examination in February 2006, an opinion of etiology was not 
offered.  However, the post-service records do not reflect 
treatment for back or right knee problems for several decades 
following separation from active service.  Moreover, at the 
time of post-service treatment the veteran did not endorse a 
history of continuing symptomatology since service.  For 
these reasons, the Board finds that the evidence does not 
suggest that the current disorders may be related to service 
such as to necessitate that an opinion be obtained, even 
under the low threshold of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
medical records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, his statements 
in support of his claim are of record, including testimony 
provided at a March 2008 videoconference hearing before the 
undersigned.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional clinical treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board acknowledges that in a March 2005 communication, 
the veteran reported that he had served in the National Guard 
from 1975 until 1983.  It does not appear that the RO 
attempted to obtain such records.  However, he has not 
contended that any back or right knee injuries were sustained 
during his inactive National Guard service, and the 
documented treatment reports in the claims folder 
consistently indicate that his back and right knee 
symptomatology was not manifest until 1999, years following 
such National Guard service.  

Therefore, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disorder, diagnosed as 
lumbar strain, is denied.

Service connection for a right knee disorder, diagnosed as 
right knee osteoarthritis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


